                      Case 5:18-md-02827-EJD Document 417 Filed 03/13/20 Page 1 of 4


            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666
                    rdoren@gibsondunn.com
            3    CHRISTOPHER CHORBA, SBN 216692
                    cchorba@gibsondunn.com
            4    DIANA M. FEINSTEIN, SBN 302626
                    dfeinstein@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    WESLEY SZE, SBN 306715
                   wsze@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 1881 Page Mill Road
           10    Palo Alto, CA 94304
                 Telephone: 650.849.5300
           11    Facsimile: 650.849.5333
           12    Attorneys for Defendant Apple Inc.
           13                                UNITED STATES DISTRICT COURT

           14                              NORTHERN DISTRICT OF CALIFORNIA

           15                                         SAN JOSE DIVISION

           16    IN RE: APPLE INC. DEVICE                      CASE NO. 5:18-md-02827-EJD
                 PERFORMANCE LITIGATION
           17                                                  PUTATIVE CLASS ACTION
           18                                                  DEFENDANT APPLE INC.’S STATEMENT
                                                               IN SUPPORT OF MOTION FOR
           19    This Document Relates To:                     PRELIMINARY APPROVAL OF
                                                               PROPOSED SETTLEMENT
           20           ALL ACTIONS.
                                                               Judge:       Hon. Edward J. Davila
           21                                                  Courtroom:   4, Fifth Floor
                                                               Date:        April 3, 2020
           22                                                  Time:        1:30 p.m.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                    DEFENDANT APPLE INC.’S STATEMENT IN SUPPORT OF PRELIMINARY SETTLEMENT APPROVAL
                                                CASE NO. 5:18-MD-02827-EJD
                       Case 5:18-md-02827-EJD Document 417 Filed 03/13/20 Page 2 of 4


            1              Pursuant to Local Civil Rule 7-3(b), Defendant Apple Inc. submits this statement of
            2    non-opposition to Plaintiffs’ Motion for Preliminary Approval of Proposed Settlement (Dkt. 415).
            3    Apple supports Plaintiffs’ request for preliminary approval of the proposed class settlement because
            4    the settlement is fair, reasonable, and adequate. In particular, the settlement properly takes into account
            5    the substantial risks to Plaintiffs and the putative class of further litigation.
            6              This case involves claims about a performance management feature that Apple released in iOS
            7    10.2.1 in January 2017, which dynamically managed the performance of certain iPhones and
            8    successfully reduced the frequency of unexpected shutdowns. Contrary to Plaintiffs’ allegations in the
            9    lawsuit, far from perpetrating a “fraud” or representing a “defect,” the performance management
           10    feature was a solution to a complex technological problem that Apple’s engineering teams worked
           11    responsibly, rapidly, and successfully to address in a way that delivered a better experience for
           12    customers. This solution also benefited customers by prolonging the life of those devices. But some
           13    customers claimed to experience temporarily slowed performance of their devices when running some
           14    applications in certain circumstances, and many lawsuits ensued, which were consolidated in this MDL
           15    action.
           16              Over the course of this hard-fought litigation, Apple substantially narrowed the claims in this
           17    case. The original Consolidated Amended Complaint alleged that all iPhone devices were “defective”
           18    because of an alleged “mismatch” between the devices’ hardware and software, and that Apple
           19    committed fraud, breached contractual obligations, and violated consumer protection laws by making
           20    misrepresentations and failing to disclose to customers that these devices were allegedly prone to
           21    unexpected shutdowns. (See generally Dkt. 145 ¶¶ 9, 473–1347.) Following multiple rounds of
           22    briefing and amendment to the complaint, the Court dismissed most of Plaintiffs’ claims, holding that
           23    their “defect” theory was “far too sweeping” (Dkt. 219 at 33), because it complained about “the normal
           24    battery aging process” (Dkt. 331 at 26), and that it is “common sense” that consumers “are fully aware
           25    of the facts regarding software capability and battery capacity” (id. at 18, 28 (internal quotation marks
           26    omitted)). The Court allowed only the “computer intrusion” claims for trespass to chattels and under
           27    the California Computer Data Access and Fraud Act and the federal Computer Fraud Abuse Act to
           28    proceed. (Id. at 36–37.)

Gibson, Dunn &                                                         2
Crutcher LLP
                     DEFENDANT APPLE INC.’S STATEMENT IN SUPPORT OF PRELIMINARY SETTLEMENT APPROVAL
                                                 CASE NO. 5:18-MD-02827-EJD
                        Case 5:18-md-02827-EJD Document 417 Filed 03/13/20 Page 3 of 4


            1            As Plaintiffs acknowledge in their Motion, they “faced significant risk” regarding the continued
            2    viability of their action, including “whether the Court would ultimately grant certification of a litigation
            3    class” or “deny Defendant’s motion for summary judgment.” (Dkt. 415 at 15–16.)1 Moreover,
            4    Plaintiffs recognize that even if they could prove liability at trial, they “could still recover nothing
            5    because the fact and amount of damages that could be recovered in this case are still uncertain.” (Id.
            6    at 15 (citation omitted).)
            7            Apple is confident that if this litigation were to continue, it would prevail on its defense of all
            8    of Plaintiffs’ remaining claims. While Apple vigorously denies all allegations of wrongdoing, fault,
            9    liability, or damage of any kind to Plaintiffs and the putative class, and it vigorously disputes that it has
           10    engaged in any actionable conduct, it has agreed to resolve the cases to avoid the expenses,
           11    uncertainties, delays, and other risks inherent in continued litigation. This proposed settlement was the
           12    product of extensive, arms-length negotiations facilitated by an experienced mediator over several
           13    months and mediation sessions, and the proposed settlement provides substantial, non-reversionary
           14    monetary compensation to Plaintiffs and the putative class through a claims-made settlement structure.
           15    (See id. at 1.) Apple also agrees to provisional certification of the proposed class for settlement
           16    purposes only. Apple reserves all of its objections to class certification for litigation purposes and does
           17    not consent to certification of the proposed class for any purpose other than to effectuate the settlement.
           18            Finally, the parties have not agreed to any award of attorneys’ fees and/or expenses, and instead
           19    they have agreed to submit this issue to the Court for decision. (See Dkt. 416 ¶ 8.2.) Apple expressly
           20    reserves its right to object to and oppose Class Counsel’s forthcoming requests for attorneys’ fees
           21
                  1
           22         Apple has steadfastly opposed Plaintiffs’ attempt to represent a worldwide putative class, and the
                      Court acknowledged there are “practical and constitutional concerns” that are “substantial and
           23         potentially well-founded.” (Dkt. 219 at 8; see also Dkt. 331 at 14 (“[T]he Court also reiterates its
                      earlier conclusion that the practical and constitutional ‘concerns that Apple raises are substantial
           24         and potentially well-founded.’”).) And as Plaintiffs acknowledge, there is “substantial uncertainty
                      as to the propriety of a worldwide class[,]” and “[t]o Named Plaintiffs’ knowledge, a court has not
           25         certified a worldwide class in any U.S. litigation.” (Dkt. 415 at 13; see also id. at 14 (citing the
                      Court’s concerns and noting that “whether Named Plaintiffs would have succeeded in obtaining
           26         class certification or surviving a motion for summary judgment as to the Non-U.S. Plaintiffs and
                      for the countries they seek to represent is questionable at best”).) Although the proposed settlement
           27         includes certain non-U.S. Plaintiffs named in the consolidated complaint, the Chilean organization
                      (Corporación Nacional de Consumidores y Usuarios de Chile) and the named Plaintiffs from South
           28         Korea (Heekyung Jo and Youngro Lee) are not included. These country-by-country determinations
                      underscore the intractable legal and practical difficulties in maintaining a putative worldwide class.
Gibson, Dunn &                                                          3
Crutcher LLP
                      DEFENDANT APPLE INC.’S STATEMENT IN SUPPORT OF PRELIMINARY SETTLEMENT APPROVAL
                                                  CASE NO. 5:18-MD-02827-EJD
                      Case 5:18-md-02827-EJD Document 417 Filed 03/13/20 Page 4 of 4


            1    and/or expenses on all grounds. Among other grounds, Apple had to file a Motion for Sanctions to
            2    enforce the Protective Order in this case. In its ruling, the Court held that Plaintiffs’ counsel may not
            3    seek any fees for work related to the Motion for Sanctions, and that Apple’s costs and fees must be
            4    deducted from any fee award to Plaintiffs’ counsel. (Dkt. 350 at 5–6.) Apple will review the
            5    submission to ensure that it complies with the Court’s order and that it includes these deductions, and
            6    it will present its arguments in opposition to the requested fees at the appropriate time.
            7           Apple respectfully requests that the Court enter the Proposed Preliminary Approval Order
            8    (Dkt. 416-4). It reserves its right to respond to any objections and/or opposition briefs to the Motion.
            9

           10    DATED: March 13, 2020                         GIBSON, DUNN & CRUTCHER LLP
           11                                                  By:             /s/ Christopher Chorba
                                                                                  Christopher Chorba
           12
                                                               Attorneys for Defendant Apple Inc.
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       4
Crutcher LLP
                    DEFENDANT APPLE INC.’S STATEMENT IN SUPPORT OF PRELIMINARY SETTLEMENT APPROVAL
                                                CASE NO. 5:18-MD-02827-EJD
